Based upon information contained in I.C. File LH-0261 and upon an investigation made by the State Treasurer's Office, the Full Commission makes the following:
FINDINGS OF FACT
1. The deceased, Damion Cortez Roberts, was an eligible law enforcement officer with the North Carolina State Highway Patrol on July 7, 1996.
2. The deceased came to his death as a result of a motor vehicle accident experienced during the course and scope of his official duties as a Trooper with the State of North Carolina. Mr. Roberts was killed when he lost control of his patrol car around a curve while on the way to a crime scene at high speeds.
3. He was survived by his wife, Jennifer Leigh Roberts. His wife, however, was not residing with deceased at the time of and during the six months next preceding the date of death.
4. Deceased has a minor, dependent child, Dominick Marquis Roberts.
* * * * * * * * * * *
Based upon the findings of fact, The Full Commission concludes as follows:
CONCLUSIONS OF LAW
1. The deceased was an eligible law enforcement officer, as defined in N.C. Gen. Stat. 143-166.2 (d), with the North Carolina State Highway Patrol at the time of his death on July 7, 1996.
2. The deceased was killed in the line of duty, as defined by N.C. Gen. Stat. 143-166.2 (c).
3. The deceased is survived by his wife, Jennifer Leigh Roberts, who, because she was not residing with deceased at the time of and during the six months next preceding the date of death, does not meet the definition of spouse contained in N.C. Gen. Stat. 143-166.2 (e).
4. The deceased is survived by his minor child, Dominick Marquis Roberts, who meets the definition of dependent child contained in N.C. Gen. Stat. 143-166.3 (a) (2).
5. Pursuant to N.C. Gen. Stat. 143-166.3 (a) (2), the State of North Carolina is obligated to pay the minor child the sums called for in N.C. Gen. Stat. 143-166.3 (b).
* * * * * * * * * * *
Based on the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
AWARD
There is hereby awarded to Dominick Marquis Roberts the sum of $25,000.00 through a properly designated guardian ad litem.
* * * * * * * * * * *
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments pursuant hereto.
No costs are assessed before the Commission.
This is the 4th day of April, 1997.
                                  S/ ____________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/ ____________ LAURA KRANIFELD MAVRETIC COMMISSIONER
S/ ____________ THOMAS J. BOLCH COMMISSIONER